DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Priority
	Application claims priority to 62/446,195 provisional application with an effective filing date of 1/13/17. Claims of the instant application are supported by the provisional application and thus have a priority date of 1/13/17. 
Amended claims 1-5 and 19-27 are under examination herein. 

Information Disclosure Statement
	The IDS filed on 10/12/2019, 10/13/2019, 10/13/2020, and 2/26/2021 have been fully considered except where references have been lined through. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 19-21, 23 and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Wood (2013/0202562) in view of Mousavi, Sharma, and Paul. (Mousavi ZE, et al Fermentation of pomegranate juice by probiotic lactic acid bacteria World Journal of Microbiology & Biotechnology. 2011 Jan;27(1):123-128. Sharma D, Saharan BS. Functional characterization of biomedical potential of biosurfactant produced by Lactobacillus helveticus. Biotechnol Rep (Amst). 2016 May 24;11:27-35., Paul, T., et al (2016). Bacterial keratinolytic protease, imminent starter for NextGen leather and detergent industries. Sustainable Chemistry and Pharmacy, 3, 8-22.). 

Regarding claim 1: Wood teaches a probiotic biochemical composition containing lactic acid bacteria in the range of 1-1,000,000 CFU/mL, purple sulfur bacteria, being free of pathogenic or putrefactive microorganisms, wherein the fermentation broth is obtained by fermentation of probiotic microorganisms in a medium under defined fermentation conditions, and wherein said probiotic biochemical composition has a pH value <4 (paragraph 0049, Claims 5, 13, 21, 30, 38, 49, paragraphs 0044, 0121, 0087, 0030-0038, 0053-0079, 0115). 
Wood does not teach the percent total acidity, a fatty alcohol ethoxylate, or emulsification index values. 
Mousavi teaches total acidity. Mousavi discloses the change in pH and titratable acidity (total acidity) over time of various Lactobacillus species during fermentation (Figure 2). Mousavi teaches that the production of acid can range from ~1.8%- ~1.35% (figure 2). Mousavi also teaches the production of lactic acid during culture of various Lactobacillus species starting at about 0 and rising to about 6 over a 72 hour time period (Figure 3). This demonstrates Lactobacillus naturally are able to produce acidic chemicals and in combination with Wood one having ordinary skill in the art would expect a fermentation product containing Lactobacillus to naturally result in a total acidity in the range given in instant application. While Wood does not measure the total acidity, this property is a natural result of the activity of the bacteria and thus is not adding any more structural limitation to the claimed product. “Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable”. See MPEP 2112. As Wood teaches the fermentation product containing Lactobacillus, one of ordinary skill would understand that the total acidity would be a natural result of the fermentation even if it is not explicitly measured. “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” See MPEP 2112.  
Wood and Mousavi do not teach the emulsification index or the fatty alcohol ethoxylate. 
Sharma discloses various Lactobacillus strains with emulsification index ranging from 32-65%, show specified biosurfactants isolated from lactic acid bacteria and their respective emulsification index ranging from 35%-70% (Table 1, Figures 4 and 5). Sharma teaches that biosurfactants produced by microbes in general and Lactobacillus in particular can have an important role in enhancing solubility of insoluble compounds, binding heavy metals, antiadhesives etc. (page 1 paragraph 1 lines 9-18). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that Wood’s probiotic composition would have total acidity in the claimed percent range because Mousavi teaches that lactic acid bacteria naturally produce acid; and that Wood’s probiotic composition would have the emulsification index value in the claimed percentage range because Sharma discloses emulsification index value of Lactobacillus strains, which are lactic acid bacteria, in the % range overlapping with the claimed % range. One would have a reasonable expectation of success as Wood, Mousavi, and Sharma are in the same field of endeavor of using lactic acid bacteria. 
Wood teaches that his bacterial composition can be used as a cleaning solution ([0040]). Furthermore, Wood states that some compositions of the bacterial mixture can contain surfactants (0096). 
Wood, Mousavi and Sharma do not teach the fatty alcohol ethoxylate.
Paul teaches that the first step of the leather tanning process is cleaning the hides or skins (p14 right column lines 22-24). Paul teaches that the surfactant fatty alcohol ethoxylate can be used in combination with bacterial enzymes, and when enzymes and the fatty alcohol ethoxylate are used in combination, the amount of the fatty alcohol ethoxylate can be reduced (Table 4).
 It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the bacterial cleaning composition of Wood with the fatty alcohol ethoxylate of Paul because Wood teaches that his composition can comprise surfactants and Paul teaches that fatty alcohol ethoxylate is a surfactant that can be used in conjunction with bacterial enzymes. It would be obvious to one skilled in the arts to measure the amount of surfactants produced by the lactic acid bacteria to ensure optimal production of biosurfactants for the application at hand. One would have a reasonable expectation of success as Wood and Paul both teach bacterial compositions for cleaning, and Paul discloses that the first step in leather tanning is cleaning the skins and hides.  

Regarding claim 2: Wood paragraphs 0053 and 0071 specifically mention the bacterial composition with the addition of fats. Wood paragraphs 0030, 0052, 0053, 0057, and claims 11, 19, 38 all mention a bacterial composition with acetic acid.
Regarding claim 3, Wood teaches a microorganism co-culture including Lactobacillus, Bacillus, Bifidobacterium, Enterococcus and Rhodopseudomonas (claims 6, 7, 13, 21, 30, 38, 44, 49). Wood further teaches a microorganism co-culture consisting of at least three microorganisms (claims 1, 13, 21, 30, 38, 44, 49). 
Regarding claims 19-21, the composition listed in claim 19 is discussed in the rejection of claim 1 above with the exception of the addition of the raw or salted wet hide and sodium sulfide. 
Wood teaches that his bacterial composition can be used as a cleaning solution ([0040]). 
Wood fails to teach the hides or the sodium sulfide. 
	Paul teaches that bacterial proteases are used to treat hides and salted hides or skins (p10 left column lines 6-9 and figure 2). Paul teaches that the use of enzymes to completely eliminate chemical use is currently not feasible (p14 right column lines 45-48). Paul figure 2 further teaches that enzymes can be used to reduce or eliminate the use of sodium sulfide and chrome containing chemicals in the tanning process. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microorganism composition of Wood, pH values of Mousavi, the emulsification values of Sharma, by adding the hides and sodium sulfide of Paul. One of ordinary skill in the art would be motivated to do so because Paul teaches that the enzymes are currently unable to totally replace the chemicals in leather treatment and thus a combination of the bacterial composition with the chemicals can be more effective as a cleaning composition for hides. There would be a reasonable expectation of success as Wood and Paul are in the same field of endeavor of using bacterially derived compositions for cleaning and Paul teaches using the composition for treatment of hides.
Regarding claims 23 and 25, the composition comprising hides, microorganisms, fatty alcohol ethoxylate, and sodium sulfide, are discussed above in the rejection of claim 19. Wood, Mousavi, or Sharma does not discuss the % of the probiotic biochemical composition. Broadest reasonable interpretation of this limitation could mean that the % is at the start of the process, middle, or end as no specifics are given within the claim. It also can indicate that the % weight of the composition refers to the CFU of the bacteria recited in the claim above. One could also add excipients to the composition to arrive at the claimed weight limitations. 
Wood discloses that the microorganism composition can be in the range of 1-30% and that one skilled in the arts would appreciate that the active ingredient will need to be adjusted to ensure appropriate final concentration ([0087]).  
Paul teaches that 0.5g of enzyme was added /3 kg of laundry (0.01%) (table 4). As Paul is concerned with cleaning compositions, it would be a result effective variable to experiment with the ratios of the enzyme to the total composition to attempt to achieve the desired result of cleanliness while minimizing the amount of enzyme used as Paul teaches that they are expensive (p14 right column lines 45-48). See MPEP 2144.05.  
To one skilled in the arts, the concentrated enzyme that Paul used lacks other components that are present in bacteria such as membrane, cell wall, DNA, and other protein that are not functional in a cleaning manner. As such a composition with a broth containing non-effective components would need to be present in a higher range that what is listed in Paul to achieve the effective outcome, and hence one would be motivated to experiment in a range of 0.01%-30%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microorganism composition of Wood and Paul with the ranges of Wood and Paul 0.01-30%.  One of ordinary skill in the art would be motivated to do so because Wood discloses that one skilled in the arts would appreciate that the amounts of the active ingredient would need to be adjusted to ensure the appropriate concentration, and one would also recognize that there are composition differences between purified enzymes and other fermentation products. There would be a reasonable expectation of success as both Wood and Paul are in the same field of endeavor of Wood and Paul are in the same field of endeavor of using bacterially derived compositions for cleaning and Paul teaches using the composition for treatment of hides.	
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

Claims 4 and 5 are rejected under 35 U.S.S. 103 as being unpatentable over Wood, Mousavi, Sharma, and Paul as applied to claims 1-3, 19-21, 23 and 25 above and further in view of Holzen (WO 2012/104025 A2). 	The teachings of Wood, Mousavi, Sharma and Paul are discussed above. The references do not teach any HLB values. 
Holzen teaches HLB values of 7.5-12, and HLB in the range of 7-11 (claim 5, page 10 lines 6-12). Additionally, Holzen teaches HLB values of 13-25, (claim 5, page 10 lines 22-25). Holzem teaches that the addition of different chemicals to the probiotic mixture to create the desired HLB value (page 10 lines 6-12). In view of Holzem it is clear that one having ordinary skill in the art could make a probiotic biochemical composition with the desired HLB range. Holzem states that the different HLB values can have different effects such as W/O dispersants or O/W dispersants (page 10 lines 6-26, 31-page 11 lines 1-27). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention modify the HLB values to 7-11 as Holzen teaches that HLB values in the range claimed in instant application can be created, depending on the type of dispersant desired W/O or O/W. 
	
Claims 22 and 26 are rejected under 35 U.S.S. 103 as being unpatentable over Wood, Mousavi, Sharma, and Paul as applied to claims 1-3, 19-21, 23 and 25 above and further in view of Hamid (Hamid, E. (2015). Evaporative Recovery Of Basic Chromium Sulphate from residual Chrome (Doctoral dissertation, UOFK). 
Regarding claim 22 and 26, Paul teaches the use of chrome chemicals in the leather tanning process but not chromium oxide specifically (figure 2).
 Hamid teaches that chromium oxide is a common input and waste product in leather production (abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the bacterial composition of Wood, Mousavi, Sharma, and Paul as discussed above with the chromium oxide of Hamid. One of ordinary skill in the art would be motivated to do so because while Paul discloses the use of chrome containing chemicals in the leather tanning process, Hamid teaches that chromium oxide is commonly used in the leather tanning process. This would be a simple substitution of the generic chrome containing chemicals of Paul with the specific chromium oxide of Hamid. There would be a reasonable expectation of success as both Paul and Hamid are in the same field of endeavor of leather tanning. 

	
	
	

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (2013/0202562), Mousavi, Sharma, and Paul. (Mousavi et al. Fermentation of pomegranate juice by probiotic lactic acid bacteria World Journal of Microbiology & Biotechnology. 2011 Jan;27(1):123-128. Sharma et al. Functional characterization of biomedical potential of biosurfactant produced by Lactobacillus helveticus. Biotechnol Rep (Amst). 2016 May 24;11:27-35., Paul et al. (2016). Bacterial keratinolytic protease, imminent starter for NextGen leather and detergent industries. Sustainable Chemistry and Pharmacy, 3, 8-22.) as applied to claims 1-5, 19-23 and 25 above, and further in view of Lei (Lei, H., Wang, Y., Liang, F., Su, W., Feng, Y., Guo, X., & Wang, N. (2010). Composition and variability of essential oils of Platycladus orientalis growing in China. Biochemical Systematics and Ecology, 38(5), 1000-1006).
Regarding claim 27, the composition comprising hides, microorganisms, fatty alcohol ethoxylate, sodium sulfide, chromium oxide are discussed in the above rejections. Wood, Mousavi, or Sharma does not disclose the deodorizer from essential oils. Paul teaches an artificial fragrance added to the enzymatic composition but not a deodorizer from essential oils (figure 2). 
Lei teaches a fragrance or deodorizer from the essential oil of Platycladus orientalis (p1000 lines 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microbial composition discussed in claim 1 or 23 above by incorporating a fragrance or deodorizer from the essential oil as taught by Lei. This would be a simple substitution for the artificial fragrance of Paul with the deodorizer of Lei. There would be a reasonable expectation of success as both Paul and Lei are in the same field of endeavor of using fragrances or deodorizers. 
Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive. 
Applicant argues that reference Paul limits the use of a keratinolytic protease to high alkaline conditions (p7 lines 4-5, 9-11). In response, Examiner submits that, in the final rejection filed on 1/28/22, Paul is not relied on for the use of a protease; rather, Paul discloses a surfactant, fatty alcohol ethoxylate, and the use of bacterial products in the tanning process. Nothing in the teachings of Paul limit the use of this surfactant to alkaline conditions. Further, in the final rejection on p6, Wood teaches that a low pH bacterial cleaning composition can comprise surfactants, and Paul teaches that fatty alcohol ethoxylate is a surfactant that can be used in conjunction with bacterial enzymes. It is not necessary for the 103 rejection to bodily incorporate all of the teachings of Paul. Applicants arguments are directed towards a protease found in Paul which is not part of the claimed composition. 
Applicants argue that Paul’s high pH bacteria-derived keratinase wouldn’t work with the composition of claimed functionality (p7 lines18-21). This argument is not germane to the rejection at issue as Paul is relied on for the teaching of the addition of a fatty alcohol ethoxylate surfactant to cleaning compositions, not for a protease. 
Applicant’s argue that the indication of the production of lactic acid does not yield the elements of the claimed invention. While Wood does not directly measure the total acidity of the Lactobacillus composition, this total acidity is a natural result of the fermentation of the bacteria. “Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable”. See MPEP 2112.
Applicant argues the 103 rejection teaches away (p8 lines 3-6). This argument has been fully considered but is not persuasive for the reasons discussed above in this response to arguments section of the rejection. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/
Examiner, Art Unit 1657